1.Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2, line 2, “conduits” should be –conduit--.
2.The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maus et al in view of Modi essentially for reasons of record noting the following.
Maus et al provides for a uniform cooling for optical products such as optical disks and lenses.  While the figures in the primary only show a uniform thickness cavity—ie, for products like optical disks—it is clear that the molding of products such as lenses—which do not normally have a uniform thickness—is also contemplated.  Modi teaches that conformal fluid conduits are well known in the art for forming lens products that do not have a uniform thickness.  It would have been completely obvious to one of ordinary skill in the art at the time of filing to have modified the method and system of Maus et al as taught by Modi to ensure that the non-uniform thickness lens is evenly cooled.
3.Applicant's arguments filed November 5, 2020 have been fully considered but they are not persuasive. Applicant suggests that one of ordinary skill would not have modified Maus et al with Modi and such is simply not true.  While Maus et al may show a uniform thickness cavity, such is obviously designed for uniform thickness optical products like optical disks.  Lenses usually do not have a uniform thickness, as shown in Modi, and such products would clearly be advantageously uniformly cooled using the conformal conduits of Modi.  Applicant cannot reasonably say that Maus et al cannot be modified to make non-uniform thickness optical products simply because there is no figure in the reference showing such.  Respectfully, this line of argument simply does not make sense.
4.THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
5.Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATHIEU D VARGOT whose telephone number is (571)272-1211. The examiner can normally be reached on Mon-Fri from 9 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina A Johnson, can be reached at telephone number 571 272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
        

/MATHIEU D VARGOT/Primary Examiner, Art Unit 1742